DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim reads “wherein each of the first electrodes is one of a cathode or an anode and each of the second electrodes corresponds to another of the cathode or the cathode of each of the first electrode”.  It is unclear as to what is meant by “another of the cathode or the cathode”.  For the purpose of Examination it has been interpreted that one of the instances of “the cathode” intends to read “the anode”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,268,081 to Dousek (Dousek).
As to claim 1, Dousek teaches a multi-tank hydrogen-oxygen separation reactor comprising a plurality of hydrogen-oxygen separation reactors (1), each comprising an outer tank and an inner tank space within the outer coating layer (9) disposed in the outer tank, wherein the outer coating layer (9) forming the inner tank is porous, and thus comprises a plurality of connection holes disposed on the inner tank to connect the outer tank and the inner tank, an electrolytic solution (4) flowing between the outer tank and the inner tank at a preset water line through the plurality of connection holes, a first electrode, an anode, (+) disposed under the preset water line, the fill level of the tank, in the outer tank outside of the inner tank, the first electrode inherently being supported in some way and thus comprising a first support portion in the outer tank and outside the inner tank, a first vent pipe (20) disposed in the outer tank and disposed outside the inner tank, a gas-collecting end of the first vent pipe above the preset water line to collect gas generated by the electrolytic solution electrolyzed by the first electrode (+), a second support portion (11) disposed on the inner tank formed by the outer coating layer (9), a second electrode, a cathode, (electrode layers) (7 and 8) disposed on the second support portion (11) and disposed under the preset water line and a second vent pipe (21) disposed on the inner tank with a gas-collecting end being higher than the preset water line to collect gas generated by the electrolytic solution electrolyzed by the second electrode, wherein each of the first vent pipes (20) are (13) and each of the second vent pipes (21) are connected to a second gas storage tank (16) (Column 2, Line 66 to Column 3, Line 1; Column 4, Line 4 to Column 5, Line 14; Figures 1 and 3).
As to claim 3, Dousek teaches the apparatus of claim 1.  Dousek further teaches that the distance between each of the first electrodes (+) and the second electrodes (-) (7/8) is less than half of a width of the outer tank (Figure 1).
As to claim 5, Dousek teaches the apparatus of claim 1.  Dousek further teaches that the first and second electrodes comprise nickel (Column 4, Lines 16-65).
As to claim 6, Dousek teaches the apparatus of claim 1.  Dousek further teaches that the electrolytic solution comprises water (Column 5, Line 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dousek as applied to claim 1 above, and further in view of US Patent Application Publication No. 2018/0363595 to Sheard et al. (Sheard).
As to claim 2, Dousek teaches the apparatus of claim 1.  As discussed above, Dousek teaches that the reactor comprises a plurality of individual separation reactors, thus, n (Figure 1).  However, Dousek fails to specifically contemplate a desired resistance of each cell.  However, Sheard also discusses water electrolysis and teaches that the resistance in the cell is a function of electrolyte choice and current/voltage and that with appropriate selections the resistance of each cell can be for example, between 2 and 10 ohms (Paragraphs 0008, 0106 and 0134; Figure 11).  Therefore, it would have been obvious to one of ordinary skill in the art that an effective resistance could be within the range of 2 and 10 ohms per cell, thus including 6 ohms per cell (6n), with the expectation of effectively performing water electrolysis as taught by Sheard.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dousek as applied to claim 1 above, and as further discussed below.
As to claim 4, Dousek teaches the apparatus of claim 1.  Dousek fails to specifically teach that a cross-section area of each of the first and second electrodes is greater than or equal to one half of a side surface of the outer tank.  However, mere changes in size, shape or proportion are not patentably significant (MPEP 2144.04 IV A and B).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dousek as applied to claim 6 above, and further in view of US Patent Application Publication No. 2017/0314146 to Hosseini Hashemi et al. (Hashemi).
As to claim 7, Dousek teaches the apparatus of claim 6.  Dousek teaches that the apparatus comprises an electrolyte; however, fails to specifically contemplate the desired electrolyte in addition to water.  However, Hashemi also discusses water electrolysis and teaches that sulfuric acid is an effective electrolyte in that it has very low resistance (Paragraph 0038).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the electrolyte of Dousek of sulfuric acid in water in order to lower the resistance of the cell as taught by Hashemi.  
The combination fails to specifically teach a volume ration of sulfuric acid to water that is 10:4 to 10:6.  However, Hashemi further teaches that increasing the concentration of the sulfuric acid lowers the resistance (Figure 8d).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the concentration of the sulfuric acid in water in order to optimize the resistance.  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dousek as applied to claim 1 above, and further in view of US Patent Application Publication No. 2013/0206586 to Lin (Lin).
As to claim 8, Dousek teaches the apparatus of claim 1.  However, Dousek fails to further teach that the apparatus comprises a monitor for a liquid height.  However, Lin also discusses water electrolysis and teaches that if the water level in the electrolysis cell drops too low the cell can overheat and that in order to prevent this the water electrolysis cell should comprises a water level monitor (level detector (55)) interconnected with an alarm for issuing an alert when the liquid height of the electrolytic solution is too low (Paragraph 0018 and 0021).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a monitor capable of issuing an alert when a liquid height of the electrolytic solution reaches a certain low point in order to ensure that the cell does not overheat due to a lack of water as taught by Lin.  Lin teaches that this monitor (55) is placed lower than one-third the height of the full cell (the preset water line of Dousek) thus rendering obvious a monitor capable of detecting a liquid level lower than one-third of the preset water line in the combination.  
As to claim 9, the combination of Dousek and Lin teaches the apparatus of claim 8.  Dousek further teaches that the apparatus comprises a water replenishing apparatus (electrolyte reservoir) (13) (Column 5, Lines 3-14; Figure 1).  Lin further teaches that water is added form the water replenishing apparatus when the monitor issues an alert (Paragraphs 0018 and 0021).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication No. 2014/0048067 to McGill et al.
US Patent Application Publication No. 2012/0055805 to Kirchoff et al.
US Patent Application Publication No. 2007/0051633 to Meyer et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794